REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant claims are drawn to a kit for use in forming an implant. The broadest claim, which is claim 1, requires that the kit contain two compositions; the first composition comprising an acid etched calcium ceramic granule, and the second composition comprising a solution comprising an osteoinductive protein. Claim 8 is an independent claim reciting three compositions; one comprising a calcium ceramic granule, a second comprising a pH buffer, and a third composition reciting an osteoinductive protein. The claims require that these compositions are separate; as such, the examiner understands these compositions to be packaged and stored separately, and would not be mixed until the time of use.
First Composition of Claim 1 - Calcium Ceramic Granule: With regard to the calcium ceramic granule, the instant specification discloses the following.

    PNG
    media_image1.png
    175
    619
    media_image1.png
    Greyscale

The above-cited PCT applications are De Gasparo et al. (WO 2015/196306 A1) and De Gasparo et al. (WO 2015/196309 A1); both references were previously cited on the PTO-892 on 30 July 2021. Both references are drawn to hydroxyapatite granules, as of the abstracts of both references. Although the reference titles contain the phrase “calcium deficient”, it is still the case that the hydroxyapatite material of these references 
Instant claim 1 recites that the micropores prevent multinucleated osteoclasts from penetrating into the interior of the granules. Neither of the De Gasparo references provide a teaching regarding multinucleated osteoclasts. The examiner further analyzed whether the compositions of De Gasparo would have inherently prevented multinucleated osteoclasts from penetrating into the interior of the granules. As best understood by the examiner, the references include at least one example in which multinucleated osteoclasts would not have been prevented from penetrating into the interior of the granule. In support of this, the examiner notes De Gasparo ‘306, page 10, Example 2, reproduced below with a particular portion of text pointed out by the examiner.

    PNG
    media_image2.png
    471
    1230
    media_image2.png
    Greyscale

As best understood by the examiner, the text “2 to 350 pm” is actually a typographical error, and should read 2 to 350 µm (as it is often the case that the Greek letter “µ” is mis-typed as “p”). Also, as best understood by the examiner, a multinucleated osteoclast is sized at about 100-150 µm in diameter. As such, a pore 
The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. See MPEP 2112(IV). In this case, the fact that a pore size small enough to prevent multinucleated osteoclast penetration may be present in the numerical range of pore sizes taught by the prior art (2 to 350 µm) is insufficient to establish that prevention of multinucleated osteoclast penetration would have been inherent in the prior art.
The instant claims also require that the composition including the calcium ceramic granule have a pH of less than 7. The De Gasparo references teach exposing the calcium ceramic granule to both high and low pH, as of De Gasparo ‘306, page 11, second paragraph, reproduced below.

    PNG
    media_image3.png
    250
    1237
    media_image3.png
    Greyscale

Nevertheless, there is no clear evidence that the skilled artisan would have stored the composition at a pH below 7 rather than a pH above 7 prior to use. In fact, the evidence in the above-paragraph appears to indicate the opposite, in that the particle is first exposed to low pH, then later exposed to high pH, indicating that it would likely remain at high pH prior to use.
Second Composition of Claim 1 – Osteoinductive Protein: Instant claim 1 requires a second composition comprising an osteoinductive protein. The instant specification discloses the following on page 14 regarding the osteoinductive protein. The relevant text from the instant specification has been reproduced below.

    PNG
    media_image4.png
    386
    612
    media_image4.png
    Greyscale

The examiner cites Berasi et al. (US Patent 8,952,131) herein. The examiner also cites Berasi et al. (US 2012/0046227 A1), which is a pre-grant publication of US application 13/211,755, which matured into US Patent 8,952,131. Both Berasi references were previously cited on the PTO-892 on 30 July 2021.
Berasi et al. ‘227 (hereafter referred to as Berasi) teaches various osteogenic proteins such as bone morphogenetic proteins (BMPs) and growth factors, as of Berasi ‘227, title, abstract, and paragraph 0004. Nevertheless, Berasi does not appear to teach the buffering agent having a pH of less than 4.0. The examiner searched the Berasi 
Combination: Even if, purely en arguendo, the skilled artisan would have been motivated to have combined the osteogenic protein of Berasi with the calcium ceramic granule of De Gasparo, there would have been no motivation for the skilled artisan to have stored these components separately in a kit rather than to have combined these items together and stored these items together. In support of this, the examiner notes De Gasparo ‘306, which teaches that the composition of De Gasparo is used as a carrier for proteins, as of De Gasparo, last sentence in abstract, page 2 third to last paragraph, page 6 third paragraph, page 6 last paragraph, and claim 47 of De Gasparo ‘306. Therefore, the skilled artisan would have been motivated to have combined the osteogenic protein in the same composition as the calcium granule of De Gasparo rather than stored these components separately in a kit.
Yim Reference: As an additional relevant reference that was cited previously in the prosecution history, the examiner cites Yim et al. (US Patent 5,385,887), which was 
With regard to the first composition, Yim does appear to teach a calcium containing granule, as of the abstract, explained above. However, the surface area of the granule of Yim is well below the recited minimum of 30 m2/gram, as Yim teaches surface area values of a maximum of about 1.0 m2/gram, as of Yim, column 10, lines 60-68. There is also no evidence that the calcium ceramic granule of Yim can be considered acid-etched.
The instant claims also require that the pores prevent multinucleated osteoclasts from penetrating into the interior of the granule. Yim teaches a porous composition, with pores sized from 150-300 µm, as of Yim, column 5 lines 35-39. As explained above, a multinucleated osteoclast is understood to be sized at about 100-150 µm in diameter. As such, a pore size that is larger than the size of a multinucleated osteoclast would not have prevented multinucleated osteoclasts from penetrating into the interior of the granules. Therefore the pores of Yim do not appear to be small enough to prevent multinucleated osteoclasts from penetrating into the interior of the particle.
With regard to the pH of the solution comprising the osteoinductive protein or of a buffer to be added to the osteoinductive protein, Yim teaches a pH of about 4.5, as of Yim, column 14 lines 57-61, as of claim 1 of Yim. This differs from the requirement that the pH be less than 4.0.
McKay Reference: As an additional reference, the examiner cites McKay et al. (US 2008/0147065 A1), which was previously cited in the PTO-892 on 30 July 2021. McKay et al. (hereafter referred to as McKay) is drawn to a composition for bone repair, as of McKay, title, abstract, and figure 4, reproduced below.

    PNG
    media_image5.png
    592
    696
    media_image5.png
    Greyscale

The composition of McKay may be presented in a kit with calcium phosphate, biodegradable polymer, and biological factor which may be an osteoinductive protein, all packaged separately, as of McKay, paragraphs 0035-0039. McKay teaches a relatively small pore size with a maximum of 25 µm, as of McKay, paragraph 0030; this is understood by the examiner to be sufficiently small to prevent multinucleated osteoclasts from penetrating into the interior.
Nevertheless, McKay differs from the claimed invention for at least the following reasons. First, McKay fails to teach the required surface area, and is silent as to the surface area. Secondly, McKay fails to teach the pH less than 7 of the calcium ceramic 
Comparative Testing in Instant Application: The instant application includes various comparative tests that appear to support the position that the claimed invention has superior properties as compared to various comparative examples. This comparative testing will be reviewed below.
Comparative Testing – Surface Area and Porosity: Applicant has presented various comparative tests in which a composition comprising calcium deficient hydroxyapatite granules with “high” surface area is compared against comparative examples with “low” surface area and/or non-porous compositions. One such comparative example is present in figure 3, which is reproduced below.

    PNG
    media_image6.png
    483
    605
    media_image6.png
    Greyscale

2/g appear to have optimal in vitro BMP binding, as of the instant specification on page 21, paragraph 0043. As such, this appears to indicate that the desirable level of specific surface area is within the claim scope.
Other figures in the instant specification such as figure 5 are also relevant; this figure is reproduced below.

    PNG
    media_image7.png
    353
    559
    media_image7.png
    Greyscale

This figure appears to show that the granules that are porous and have a high specific surface area have a slower and more controlled release of BMP-2 as compared with comparative examples with either a low specific surface area or non-porous granules. In this case, the porous granules are within the claim scope and the non-porous granules outside the claim scope.
Comparative Testing – pH Levels: The instant claims require that the calcium ceramic granule is at a specific pH. The claims also require that the solution comprising 
One relevant figure is instant figure 11, which is reproduced below.

    PNG
    media_image8.png
    497
    407
    media_image8.png
    Greyscale

BVB-001 is a buffer with a pH of 4, BVB-012 a different buffer with a pH of 4, and BVB-010 a buffer with a pH of 3. As such, the above-reproduced data appear to show that the pH of the calcium ceramic granule is particularly relevant when used in combination with an acidic buffer and an osteoinductive protein. Specifically, a granule with a pH of 5.2, which is within the claimed range of less than 7, exhibits very little 
Copending Case 16/445,745: As an additional relevant case, the examiner cites pending application 16/445,745. Claim 1 of the 745 case is drawn to the following.

    PNG
    media_image9.png
    84
    598
    media_image9.png
    Greyscale

No double patenting rejection has been written over the ‘745 application for at least the following reasons.
First, the claims of the ‘745 application do not recite the second composition comprising an osteoinductive protein and a buffering agent.
Secondly, the claims of the ‘745 application do not recite that the micropores prevent multinucleated osteoclasts from penetrating into the interior of the granule. In fact, the composition of the claims of the ‘745 application includes macropores, which are large pores. There would have been a reasonable expectation that the macropores of the composition recited by the claims of the ‘745 application would have been sufficiently large that multinucleated osteoclasts would have been able to have penetrated into the interior of the granule. See the instant specification on page 3, third paragraph, which indicates that macropores are sized from 425 µm to 800 µm; these 
Third, the ‘745 application has a later effective filing date as compared with the instant application. As such, even if, purely en arguendo, a double patenting rejection over the ‘745 application were appropriate, it should be withdrawn at the time of allowance because the instant application has the earliest effective filing date. See MPEP 804(I)(B)(1)(b)(i).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Terminal Disclaimer
The terminal disclaimer filed on 9 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,300,172 and 10,646,347 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 12 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,130,678 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612